         Case 2:18-cr-00120-JCM-PAL Document 28 Filed 11/26/18 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     RAQUEL LAZO
 3   Nevada State Bar No. 8540
     Assistant Federal Public Defender
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Raquel_Lazo@fd.org

 7   Attorney for Charles Sandil

 8                               UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10   UNITED STATES OF AMERICA,                           Case No. 2:18-cr-00120-JCM-PAL
11                  Plaintiff,                           STIPULATION TO CONTINUE
12                                                       SENTENCING HEARING
            v.
                                                         (First Request)
13   CHARLES SANDIL,
14                  Defendant.
15
16          IT IS HEREBY STIPULATED AND AGREED, by and between Dayle Elieson, United
17   States Attorney, and Susan Cushman, Assistant United States Attorney, counsel for the United
18   States of America, and Rene L. Valladares, Federal Public Defender, and Raquel Lazo,
19   Assistant Federal Public Defender, counsel for Charles Sandil, that the Sentencing Hearing
20   currently scheduled on November 27, 2018 at 10:30 a.m., be vacated and continued to a date
21   and time convenient to the Court, but no earlier than January 2, 2019.
22          The Stipulation is entered into for the following reasons:
23          1.      Mr. Sandil’s parents would like to be present for the sentencing hearing. They
24   will be traveling from out of state. They are unable to make the current hearing date. The
25   requested time will permit them to make the necessary travel arrangements.
26
         Case 2:18-cr-00120-JCM-PAL Document 28 Filed 11/26/18 Page 2 of 3




 1          2.      Additionally, Mr. Sandil has some additional questions regarding sentencing and
 2   defense counsel requires time to go visit him to discuss his concerns.
 3          3.      The parties respectfully request a setting in January. Government counsel is
 4   unavailable on January 16 and 17, 2019.
 5          4.      The defendant is incarcerated and does not object to the continuance.
 6          5.      The parties agree to the continuance.
 7          This is the first stipulation to continue filed herein.
 8          DATED this 26th day of November, 2018.
 9    RENE L. VALLADARES                                DAYLE ELIESON
      Federal Public Defender                           United States Attorney
10
11       /s/ Raquel Lazo                                   /s/ Susan Cushman
      By_____________________________                   By_____________________________
12
      RAQUEL LAZO                                       SUSAN CUSHMAN
13    Assistant Federal Public Defender                 Assistant United States Attorney

14
15
16
17
18
19
20
21
22
23
24
25
26
                                                       2
        Case 2:18-cr-00120-JCM-PAL Document 28 Filed 11/26/18 Page 3 of 3




 1                             UNITED STATES DISTRICT COURT

 2                                 DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                      Case No. 2:18-cr-00120-JCM-PAL
 4
                  Plaintiff,                        ORDER
 5
           v.
 6
     CHARLES SANDIL,
 7
                  Defendant.
 8
 9
10         IT IS ORDERED that the sentencing hearing currently scheduled for Tuesday,
11   November 27, 2018 at 10:30 a.m., be vacated and continued to January
                                                                  _____________________
                                                                          31, 2019      at
12   10:30 a.m.
     _______ ___.m.
13
           DATED this ____ day26,
                 November      of 2018.
                                  November, 2018.
14
                                                                        ___
15
                                             UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                3
